DETAILED ACTION
Claims 8-26 are pending in the current application 
This case is reopened to address the correct set of claims

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the goals of the subset" in line 3.  There is insufficient antecedent basis for this limitation in the claim as the goal is not part of the claim dependency chain of this claim.
Claims 18-21 are dependent on claim 17 and rejected for similar reason


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brunswig et al. (Pub. No. US 2007/0006041), in view of Pack (Pub. No. US 2014/0026144 A1), in view of Asenjo et al. (Pub. No. US 2018/0006913 A1) and further in view of Gowin et al. (Patent No. US 6,606,721 B1).

As to claim 8, Brunswig  a method of automated identification of target tests for execution in a continuous integration environment, the continuous integration environment including a code repository and at least one continuous integration server that periodically generates software builds based on committed code changes, executes queued tests on the generated builds, and reports results to developers, wherein a 
listening, by a first micro-scheduler server of a plurality of micro-scheduler serves to at least one information source from the continuous integration environment, the at least one information source including information from tests queued and executed by the at least one continuous integration server (Brunswig [0017] lines 8-14,  [0026] lines 7-14, [0037] lines 1-15 and [0045] lines 1-6; shows being able to gather/listen to the information through the use of a planning module ability to take into the account information such and state of applications and other key functionality of software and test information  thus viewed as gathering/listening to information from an information source to generate analysis in this centralized updateable system that includes a continuous integration environment from the integration engine);
analyzing, by the first micro-scheduler server, information received from the at least one information source based on predefined rules designed to achieve an assigned goal (Brunswig [0025] lines 9-12, [0026] lines 7-14 and [0037] lines 1-11; which shows through the use of a planning module that takes into account information thus viewed as listened information to plan different sets of test viewed as goals where the planning takes into accounts rules since from examples based on length of test are used to determine when test should be run thus viewed as planning based on rules);
identifying, by the first micro-scheduler server, one or more target tests based on the analysis (Brunswig [0026] lines 7-14, [0036] lines 1-6 and [0037] lines 2-10; which shows being able identify based on the collected information the target test configuration to perform);
which shows when planning can plan when and what order test can run where this information is based on how extensive the test are and thus viewed as a form of prioritization, assigned priority level, of the test based on information);
selectively creating, by the first micro-scheduler server, test execution requests for one or more identified target tests based on the assigned priority level (Brunswig [0025] lines 1-9, [0036] lines 1-6, [0037] lines 2-10 and lines 20-24; which shows the arrangement and organization of test scripts for execution where as part of the planning the test are viewed as prioritized thus creating test execution request for the prioritized test);
providing, by the first micro-scheduler server, the test execution requests and the assigned priority level to a micro-scheduler service; and (Brunswig [0003] lines 4-13, [0036] lines 1-10, [0037] lines 2-10 and lines 20-24; which shows the testing scheduling being able to provide/schedule test execution request and the execution of those test request thus also viewed as having the test execution request received where the test having been associated with a type of priority value seen specifically disclosed above) .

Brunswig does not specifically disclose the assigned goal of the micro-scheduler server, that is different from respective goals assigned to other ones of the plurality of micro-scheduler servers

 the assigned goal of the micro-scheduler server, that is different from respective goals assigned to other ones of the plurality of micro-scheduler servers (Pack [0016] lines 3-11, [0024] lines 1-4 and [0025] lines 1-3; which shows how each of the plurality of scheduler servers can be associated with specific given configurations and threshold values viewed as specific given assigned goals that can be viewed as being given different values thus each one of the scheduler servers can have a different assigned goal).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pack, showing the assigning of goals to scheduler servers, into the scheduling system of Brunswig, for the purpose of increasing usability by improving the ability to monitor, manage, load and scheduling of information as taught by Pack [0003] and [0016] lines 3-11.

Brunswig as modified by Pack does not specifically disclose listening to at least one information stream from the continuous integration environment.

However, Asenjo discloses listening to at least one information stream from the continuous integration environment (Asenjo [0036] lines 4-10, [0039] lines1-10 and [0063] lines 20-23; which shows the specifics of being able to analyze a data stream through the use of a set of rules designed to identify issues, viewed as identifying information from the data stream in a continuous environment).



Brunswig as modified by Pack and Asenjo does not specifically disclose a micro-scheduler service configured to select which tests to queue for execution by the at least one continuous integration server based on the amount available resources for the micro-scheduler server and respective amounts of available resource for the other ones of the plurality of micro-scheduler servers, and further based on the assigned priority levels of the test execution request.

However, Gowin discloses a micro-scheduler service configured to select which tests to queue for execution by the at least one continuous integration server based on the amount available resources for the micro-scheduler server and respective amounts of available resource for the other ones of the plurality of micro-scheduler servers, and further based on the assigned priority levels of the test execution request (Gowin Col. 4 lines 40-47, Col. 6 lines 36-44 and Col. 7 lines 12-17; which shows the ability to track/determine system resources where the selection of test instruction to perform is based on tracked resource availability thus viewed as all resources, thus viewed as including resources for the system servers, where it shows an instruction queue where instruction can be added to it, viewed as including test instructions, where it is disclosed in detail above the specifics of the plurality of micro-scheduler server, being able to assign priority to test for test execution in an continuous integration environment)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gowin, showing a testing queue, into the test scheduling system of Brunswig as modified by Pack and Asenjo, for the purpose of improving instructions selection for use based on a better tracking understanding of system resources and availability, as taught by Gown Col. 1 lines 14-21 and Col. 4 lines 40-47.

As to claim 9, Brunswig discloses wherein the assigned goal of the micro-scheduler server is identifying areas of code in submitted changelists causing a breakage or failed test (Brunswig [0041] lines 1-10; which shows being able to determine if the submitted build/changelist causes a breakage/failure/error).

As to claim 10, Brunswig discloses wherein the assigned goal of  the micro-scheduler server is identifying changelists which caused a breakage or errors within a submitted changelists causing an unstable codebase (Brunswig [0041] lines 1-10; which shows being able to determine if the submitted build/changelist causes a breakage/failure/unsuccessful).

As to claim 11, Brunswig discloses wherein the assigned goal of the micro-scheduler server is identifying flaky tests (Brunswig [0023] lines 5-13; which shows a plurality of test being performed that includes testing different scenarios such as errors test which can be viewed as flaky test).

Claim 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brunswig et al. (Pub. No. US 2007/0006041), in view of Douglas et al. (Pub. No. US 2015/0261658 A1), and further in view of in view of Gowin et al. (Patent No. US 6,606,721 B1).

As to claim 12, Brunswig discloses a method of automated scheduling or re-scheduling of tests for execution in a continuous integration environment, the continuous integration environment including a code repository and at least one continuous integration server that periodically generates software builds based on committed code changes, executes queued tests on the generated builds, and reports results to developers, the method comprising: periodically receiving, by a microscheduler service, from a plurality of micro-scheduler server, a plurality of test execution requests, each test execution request identifying at least one test to be run by the continuous integration server (Brunswig [0019] lines 1-12, [0020] lines 1-8, [0022] lines 1-9, [0025] lines 9-12, [0026] lines 7-14 and [0045] lines 1-6; which shows receiving a plurality of test request where the ability to plan the execution of the test takes into count factors  associated with test such as how extensive the test are and how long they require to run and  being able to schedule and time various testing taking into consideration changes that can be viewed as source code changes stored in the repository thus viewed as including a form of identification for these specific test being scheduled);
submitting, by the microscheduler service, specific test requests to the continuous integration server for execution based on the queued requests (Brunswig [0025] lines 8-12, [0036] lines 1-6 and [0037] lines 2-8; which shows being able to send/submit specific test for execution).

Brunswig as modified does not specifically disclose wherein each test execution request has a score assigned by the requesting micro-scheduler server; and prioritizing, by the microscheduler service, the received test execution request for each micro-scheduler server based on their respect assigned score.

However, Douglas discloses wherein each test execution request has a score assigned by the requesting micro-scheduler server; and prioritizing, by the microscheduler service, the received test execution request for each micro-scheduler server based on their respect assigned score (Douglas [0059] lines 6-14; which shows that the plurality of test request are assigned priority values, viewed as a score where the priority values are assigned to the request by the providers of the request, viewed in this case and the micro-scheduler servers seen in more detail disclosed above).



Brunswig as modified by Douglas does not specifically disclose prioritizing, by the microscheduler service, the received test execution requests for each micro-scheduler server based on the respective assigned score and available system resources; placing, by the microscheduler service, the prioritized requests in one or more queues for execution.

However, Gowin discloses prioritizing, by the microscheduler service, the received test execution requests for each micro-scheduler server based on the respective assigned score and available system resources (Gowin Col. 2 lines 4-8, Col. 4 lines 40-47, Col. 6 lines 36-44 and Col. 7 lines 12-17; which shows the ability to track/determine system resources where the selection of test instruction to perform is based on tracked resource availability thus a form of prioritization, where it is disclosed in detail above the specifics of the being able to assign priority to test for test execution based on score in an continuous integration environment thus together can be seen as prioritizing the request based on score and available resource);
which shows the ability to track/determine system resources where the selection of test instruction to perform is based on tracked resource availability, where it shows an instruction queue where instruction can be added to it, viewed as including test instructions).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gowin, showing a testing queue, into the test scheduling system of Brunswig as modified by and Douglas, for the purpose of improving instructions selection for used based on a better tacking understanding of system resources and availability, as taught by Gown Col. 1 lines 14-21 and Col. 4 lines 40-47.


As to claim 22, Brunswig discloses wherein the micro-scheduler service includes a plurality of distributed services, and wherein the method further comprises distributing the received test execution requests among the plurality of distributed services (Brunswig [0019] lines 1-12, [0025] lines 9-12, [0026] lines 7-14, [0044] lines 1-6 and 23-27 and [0045] lines 1-6; which shows receiving a plurality of test request where the ability to plan the execution of the test and  being able to schedule and time various testing where these testing request can be done on a plurality of different/distributed platforms thus viewed that the services associated with performing the testing can be viewed as distribute services).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brunswig, Douglass and Gowin as applied to claim 12 above, and further in view of Queru et al. (Pub. No. US 2012/0233287 A1).

As to claim 13, Brunswig as modified by Douglass and Gowin does not specifically disclose filtering, by the micro-scheduler service, the plurality of test execution request to remove duplicate and/or harmful request.

However, Queru discloses filtering, by the micro-scheduler service, the plurality of test execution request to remove duplicate and/or harmful request (Queru [0022] lines 5-8 and [0023] lines 7-9; which shows being able to filter received request in order to remove duplicate request).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Queru showing removing duplicate request, into the test scheduling system of Brunswig as modified by Douglass and Gowin, for the purpose of increase efficient use of the system by helping to avoid transfer of outdated information, as taught by Queru [0022].

As to claim 14, Brunswig as modified by Douglass and Gowin does not specifically disclose, however, Queru disclose wherein the plurality of test execution request includes duplicate requests, and wherein filtering the plurality of test execution requests comprises: determining a respective timestamp of each of the duplicate request; retaining one of the duplicate request with a most recent timestamp; and cancelling one or more others of duplicate request (Queru [0022] lines 5-12; which shows in part of filtering being able to determine the most recent version of duplicate request, viewed as determining a most recent timestamp and only transferring the most recent of the duplicate request thus viewed that the other duplicate request and canceled as not transmitted)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Queru showing removing duplicate request, into the test scheduling system of Brunswig as modified by Douglass and Gowin, for the purpose of increase efficient use of the system by helping to avoid transfer of outdated information, as taught by Queru [0022].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brunswig, Douglass, Gowin and Queru as applied to claim 13 above, and further in view of Meshkati et al. (Pub. No. US 2010/0273432 A1).

As to claim 15, Brunswig as modified by Douglass, Gowin and Queru does not specifically disclose wherein filtering the plurality of test execution requests comprises: 

However, Meshkati discloses determining, by the micro-scheduler service, that the plurality of test execution requests exceeds a maximum number of requests that the micro-scheduler service can grant within a predetermined period of time; and in response to the plurality of test execution requests exceeding the maximum number, removing, by the micro-scheduler service, one or more test execution requests having a lowest score (Meshkati [0177] lines 8-13; which shows the ability to ignore/filter/removing unsuccessful request, viewed as a type of low score request, in the number of unsuccessful request exceeds a maximum number of request during a predetermined time period, where the specifics of test execution request that are processed by the micro-scheduler service can be seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Meshkati showing filtering request based on number received during a time period into the filtering of Brunswig as modified by Douglass, Gowin and Queru for the purpose of improving resource utilization by not devoting resources to request outside of decided threshold levels, as taught by Meshkati [0177[ lines 8-13.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brunswig, Douglass, Gowin and Queru as applied to claim 13 above, and further in view of Ormazabal et al. (Pub. No. US 2008/0127349 A1).

As to claim 16, Brunswig as modified by Douglass, Gowin and Queru does not specifically disclose wherein the micro-scheduler service maintains at least one of a rate limit or an available buffer value for each of the plurality of micro-scheduler servers, and wherein filtering the plurality of test execution requests is based on at least one of the rate limit or the available buffer value.

However, Ormazabal discloses wherein the micro-scheduler service maintains at least one of a rate limit or an available buffer value for each of the plurality of micro-scheduler servers, and wherein filtering the plurality of test execution requests is based on at least one of the rate limit or the available buffer value (Ormazabal [0050] lines 1-5; which shows filtering request using rate limit from a single source, thus in light of above disclosed information dealing with other sources of request viewed as micro-scheduler servers and the specifics of test execution request together can be viewed as showing its ability to maintain at least one rate lime for each of the micro-scheduling servers where filtering the plurality of test execution request is based on at least one of the rate limit)

.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brunswig, Douglass and Gowin as applied to claim 12 above, and further in view of Karnowski et al. (Patent No. US 10,042,768 B1).

As to claim 17, Brunswig as modified by Douglass and Gowin does not specifically disclose, wherein the micro-scheduler service maintains one or more priority queues of test execution requests received from a subset of the plurality of micro-scheduler servers to prioritize test execution requests that meet the goals of the subset of the plurality of micro- scheduler servers over test execution requests of other ones of the plurality of micro-scheduler servers.

However, Karnowski discloses wherein the micro-scheduler service maintains one or more priority queues of test execution requests received from a subset of the plurality of micro-scheduler servers to prioritize test execution requests that meet the goals of the subset of the plurality of micro- scheduler servers over test execution requests of other ones of the plurality of micro-scheduler servers (Karnowski Col. 9 lines 11-19; which shows a priority queue for request received from servers where the request received from the server are viewed as completing the goal of completing its functionality, where the specifics of micro-scheduler servers and test execution request are seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Karnowski priority queue for request into the queue and request handling system of Brunswig as modified by Douglass and Gowin, for the purpose of increasing usability by being able to advantageously prioritizing specific request, as taught by Karnowski Col. 9 lines 11-19.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brunswig, Douglass, Gowin and Karnowski as applied to claim 17 above, and further in view of Jaroker (Pub. No. US 2009/0217163 A1).

As to claim 18, Brunswig as modified by Douglass, Gowin and Karnowski does not specifically disclose comprising determining to exclude one or more micro-scheduler servers from the subset of the plurality of micro-scheduler servers based on an indication that the excluded micro-scheduler servers fail to meet their respective goals.

However, Jaroker discloses determining to exclude one or more micro-scheduler servers from the subset of the plurality of micro-scheduler servers based on an indication that the excluded micro-scheduler servers fail to meet their respective which shows being able to remove server based on technical failure viewed as being unable to complete its goal, where the specifics of the subset of micro-scheduler servers are seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Jaroker showing removing server based on failure, into the server systems of Brunswig as modified by Pack, Asenjo, Gowin and Karnowski for the purpose of increasing usability by effectively using resources by removing those in failure, as taught by Jaroker [0266] lines 4-8.

As to claim 19, Brunswig discloses wherein at least one micro-scheduler server is assigned a goal of identifying areas of code in submitted changelists causing a breakage or failed test (Brunswig [0041] lines 1-10; which shows being able to determine if the submitted build/changelist causes a breakage/failure/error).

As to claim 20, Brunswig discloses wherein at least one micro-scheduler server is assigned a goal of identifying changelists which caused a breakage or errors within a submitted changelist causing an unstable codebase (Brunswig [0041] lines 1-10; which shows being able to determine if the submitted build/changelist causes a breakage/failure/unsuccessful).

As to claim 21, Brunswig discloses wherein at least one micro-scheduler server is assigned a goal of identifying flaky tests (Brunswig [0023] lines 5-13; which shows a plurality of test being performed that includes testing different scenarios such as errors test which can be viewed as flaky test).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brunswig, Douglass and Gowin as applied to claim 12 above, and further in view of Wang et al. (Pub. No. US 2018/0077230 A1) and Queru et al. (Pub. No. US 2012/0233287 A1).

As to claim 23, Brunswig discloses wherein the micro-scheduler service includes a plurality of distributed services, and wherein the method further comprises (Brunswig [0019] lines 1-12, [0025] lines 9-12, [0026] lines 7-14, [0044] lines 1-6 and 23-27 and [0045] lines 1-6; which shows receiving a plurality of test request where the ability to plan the execution of the test and  being able to schedule and time various testing where these testing request can be done on a plurality of different/distributed platforms thus viewed that the services associated with performing the testing can be viewed as distribute services).

Brunswig as modified by Douglass, Gowin does not specifically discloses designating a master service from among the plurality of distributed services; receiving 
However, Wang disclose designating a master service from among the plurality of distributed services; receiving the test execution requests, determining the amount of system resources available, prioritizing the requests, placing the prioritized requests in queues, and submitting the specific test requests to the continuous integration server for execution, at the master service; and designating others of the plurality of distributed services on stand-by to take the master service’s place in case of failure of the master service (Wang [0047] lines 4-13 and lines 21-37; which shows a master service and a stand-by slave server that is able to replace the master service in case of failure where the master service is what provides the service, which in light of above disclosed information can be viewed as the receiving the test execution requests, determining the amount of system resources available, prioritizing the requests, placing the prioritized requests in queues, and submitting the specific test requests to the continuous integration server for execution seen specifically disclose above)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wang showing the specifics of master and stand by service into the services of Brunswig as modified by Douglass and 

Brunswig as modified by Douglass, Gowin and Wang does not specifically disclose filtering the received test execution requests.

However, Queru discloses filtering the test execution request (Queru [0022] lines 5-8 and [0023] lines 7-9; which shows being able to filter received request in order to remove duplicate request).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Queru showing removing duplicate request, into the test scheduling system of Brunswig as modified by Douglass, Gowin and Wang, for the purpose of increase efficient use of the system by helping to avoid transfer of outdated information, as taught by Queru [0022].
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Brunswig, Pack, Asenjo and Gowin as applied to claim 8 above, and further in view of Arcese et al. (Pub. No. US 2012/0185862 A1).

As to claim 24, Brunswig as modified by Pack, Asenjo and Gowin does not specifically disclose wherein the assigned priority level is a score determined according 

However, Arcese discloses wherein the assigned priority level is a score determined according to predefined metric indicative of achieving the assigned goal of the first micro-scheduler server (Arcese [0003] lines 3-11; which shows the using assigned priority to better achieve scheduling goal, thus the priority level acting as a score to achieve the assigned goal to minimize resource starvation, where the specifics of the micro-scheduler server are seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Arcese showing assigning priority level to achieving a goal into the assigning priority of Brunswig as modified by Pack, Asenjo and Gowin for the purpose of helping to achieve assigned goal in the most efficient way possible as taught by Arcese [0003] lines 3-11.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Brunswig, Pack, Asenjo, Gowin and Arcese as applied to claim 24 above, and further in view of Nishimura et al. (Pub. No. US 2015/0077787 A1).

As to claim 25, Brunswig as modified by Pack, Asenjo, Gowin and Arcese does not specifically disclose wherein the predefined metric includes at least one of: a time to repair a changelist; down-time of projects due to flaky errors; or an amount of time that a build is in an error state,

However, Nishimura discloses wherein the predefined metric includes at least one of: a time to repair a changelist; down-time of projects due to flaky errors; or an amount of time that a build is in an error state (Nishimura [0155] lines 1-6; which shows the ability to change priority level based on the time communication is in an error state thus can be viewed that the whole build is in the error state as with part of the build, the communication is in error state).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nishimura showing time in error state as metric for assigning priority, into the assigning priority system of Brunswig as modified by Pack, Asenjo, Gowin and Arcese for the purpose of increasing usability by give those operations not in error state more favor in processing, as taught by Nishimura [0155] lines 1-15

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Brunswig, Pack, Asenjo and Gowin as applied to claim 8 above, and further in view of Johnson et al. (Patent No. US 9,027,004 B1).

As to claim 26, Brunswig as modified by Pack, Asenjo, Gowin does not specifically disclose wherein providing, by the first micro-scheduler server, the test execution requests and the assigned priority levels to a micro-scheduler service is performed according to an application program interface accessible to third party developers.

However, Johnson discloses wherein providing, by the first micro-scheduler server, the test execution requests and the assigned priority levels to a micro-scheduler service is performed according to an application program interface accessible to third party developers (Johnson Col. 6 lines 11-15; which shows an API that is used in allowing third party developers user of the services and interface with the server where it is disclosed above the specifics of how the micro-scheduler server interact and associated test execution request with associated/assigned priority levels).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Johnson, showing the use of an API in allowing third party developers, into the test scheduling system of Brunswig as modified by Pack, Asenjo and Gowin, for the purpose of allowing an increase in ease for third party developers access information for use in development, as taught by Johnson Col. 8 lines 11-15.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193